Exhibit 10.1 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“ Agreement ”) is effective as of March 1, 2016 (the “ Effective Date ”), by and among Towerstream I, Inc. , a Delaware corporation (“ Company ”) and its parent company Towerstream Corporation , a Delaware corporation (“ Parent ”), on the one hand, and Time Warner Cable Enterprises LLC , a Delaware limited liability company (“ Buyer ”), on the other hand. Capitalized terms not otherwise defined in this Agreement shall have the meanings ascribed to them in Exhibit A . Company, Buyer and Parent hereby agree as follows: 1. Assets and Liabilities 1.1 Sale and Purchase of Assets . 1.1.1Subject to the terms and conditions of this Agreement and in consideration for Buyer’s covenants in this Agreement, entry into the Backhaul Services Agreement, the assumption of the Assumed Liabilities (as defined below), the reimbursement by Buyer to Parent of the Subsequent Rent Amounts (as defined below in Section 4.11 , below) in accordance with the terms of Section 4.11, below, and the reimbursement by Buyer to Parent of the Security Deposits Amount (as defined below in Section 3.8 , below) to Parent in accordance with the terms of Section 6.1 (collectively, the “ Purchase Price ”) (as defined in Section 2.1 , below), Parent and Company shall sell, assign, transfer, deliver, and convey, or cause to be sold, assigned, transferred, delivered, and conveyed, to Buyer, and Buyer shall purchase and assume from Parent and Company: (a) the leases or other right of entry or similar agreements listed on Schedule 3.7(a)(vi) of the Disclosure Schedules, together with all amendments and modifications thereto and the rights to any associated security deposits (collectively, the “ Leases ”), which constitute leases for every location that Buyer is using under the Services Agreement; (b) all rights to operate the Business at the Locations (as defined below) on and after the Closing Date; (c) the right to operate the WiFi access point equipment and associated controller software located in Parent’s data center and associated backend infrastructure at the locations identified on Schedule 3.7(a)(vi) of the Disclosure Schedules (the “ Locations ”) including the 2,320 WiFi access points associated with the backend infrastructure that constitutes the Hetnets Networks (all such WiFi access point equipment, backend infrastructure and the associated controller software shall be referred to collectively as the “ Equipment ” which shall expressly exclude the Towerstream Equipment); (d) all right, title and interest in the Equipment and all manufacturer’s warranties on the Equipment; (e) the Utility Services; (f) all fixed assets, equipment, furniture, fixtures, supplies and materials, which are located at or outside the Locations or used in connection with the Business, including, without limitation, all leasehold improvements and equipment, wherever located, as well as all permits and drawings for any remodels of Locations that are pending or currently contemplated; (g) deposits and prepaid amounts for the Utility Services; and (h) all claims of Parent and Company against third parties, whether choate or inchoate, known or unknown, contingent or non-contingent, and all insurance benefits in each case related to any of the foregoing assets or related to the Assumed Liabilities (as defined in Section 1.3 , below), free and clear of all Encumbrances (items (a) through (h) are referred to collectively herein as the “ Assets ”). 1.1.2Parent and Company also shall sell, assign, transfer, deliver, and convey, or cause to be sold, assigned, transferred, delivered, and conveyed, to Buyer, and Buyer shall purchase and assume from Parent and Company the following which shall also be deemed to be part of the “Assets”: (i) all of Parent and Company’s contractor and business records and telephone numbers related to the Business; (ii) all goodwill and other intangible assets associated with the Assets; (iii) all going concern value, if any, of the Assets; (iv) all assignable Permits associated with the Assets or Business and all rights and incidents of interests therein; (v) copies of all of Parent’s and Company’s books, records and files, written, electronic or otherwise relating to the Business, provided that Parent and Company may maintain a copy of such items; and (vi) all agreements associated with the Assets or the Business and all rights therein, and all amendments, modifications and waivers with respect thereto. Excluded Assets . For the avoidance of doubt, and anything to the contrary in this Agreement notwithstanding, the Assets shall not include: (a) any insurance policies; (b) any pension, profit-sharing or cash or deferred (Section 401(k)) plans and trusts and assets thereof, or any other Employee Benefit Plan or arrangement, and the assets thereof, of Parent or Company; (c) any interest in and to any refunds of federal, state or local franchise, income or other taxes of Parent or Company for periods prior to the Closing Date; (d) any minute books or stock (or its equivalent) record books; (e) any employment identification numbers, local licensing numbers, or state tax identification numbers; (f) any cash; (g) any locations leased or operated by Company or Parent that are not used by Buyer under the Services Agreement and the associated leases, equipment and other assets; (h) any subleases to third parties; (i) trade names and domain names of Parent or its Affiliates; (j) the Towerstream Equipment ; (k) the right of Company or Parent to claims for refunds of Taxes and other governmental charges, of whatever nature, but only to the extent such Taxes and other governmental charges relate to Taxes or other governmental charges that were paid by Company or Parent prior to or on the date of Closing; or (l) any Retained Location or Retained Lease (as defined below in Section 4.10 ) (items (a) through (l)) are referred to collectively herein as the “ Excluded Assets ”). Any damage or modification to any Assets resulting from the removal of the Excluded Assets, except to the extent caused by Buyer’s misconduct or negligence, shall be repaired at Parent or Company’s sole expense. Assumption of Liabilities . On the terms and subject to the conditions set forth in this Agreement, as of the Closing Date, Buyer shall assume only the following Liabilities of Parent and Company (collectively, the “ Assumed Liabilities ”): (a) all Liabilities of Parent and Company under the Leases included within the Assets that arise out of or relate to the period after the Closing Date, other than any such Liability arising out of a breach thereof or default thereunder by Company prior to or in connection with the Closing (as defined below); and (b) all Liabilities of Parent and Company for Utility Services that arise out of or relate to the period after the Closing Date, other than any such Liability arising out of a breach or default by Parent or Company under any agreement related thereto prior to or in connection with the Closing. Excluded Liabilities . Buyer will not assume or be liable for (a) any Liabilities of Parent or Company or any other Liabilities in any way related to the Business or any of the Assets, except the Assumed Liabilities; or (b) any Liabilities of any Affiliate of Parent or Company, except Assumed Liabilities (collectively, the “ Excluded Liabilities ”). 2. Closing Closing and Closing Date . The closing of the transactions contemplated in this Agreement (the “ Closing ”) shall take place remotely via the exchange of signatures on the Targeted Closing Date or such other date mutually agreed upon by the Parties, following the satisfaction or waiver by the applicable Party of each of the conditions set forth in Section 5 . The date on which the Closing shall take place is herein referred to as the “ Closing Date .” All Closing transactions shall be deemed to have occurred simultaneously. The representations and warranties in this Agreement shall survive the Closing as set forth in Section 6.1. The covenants or other agreements in this Agreement which by their terms contemplate performance after the Closing Date shall survive the Closing Date for the period contemplated by their terms. 2 Documents and other Items to be Delivered by Parent and Company . Concurrently with the Closing Date, Parent and Company shall deliver to Buyer the following, in a form reasonably acceptable to Buyer: (a) duly executed instruments of conveyance and transfer effecting the sale, transfer, assignment and conveyance of the Assets to Buyer, including a bill of sale (the “ Bill of Sale ”) and an assignment and assumption agreement (the “ Assignment and Assumption Agreement ”) each executed by Parent and Company; (b) a certificate of the secretary of Parent certifying that attached thereto are true and complete copies of all resolutions adopted by the sole shareholder of Company and by the board of directors of Parent, as applicable, authorizing the execution, delivery and performance of this Agreement, and all other agreements contemplated by this Agreement, and the consummation of the transactions contemplated by this Agreement, and that all such resolutions are in full force and effect and are all the resolutions adopted in connection with the transactions contemplated by this Agreement; (c) a certificate, dated the Closing Date and signed by Parent and Company, certifying that each of the conditions set forth in Section 5.1(a) have been satisfied; (d) agreements for the consent to assignment of the Leases for the Locations where DAS & Jaroth Inc., d/b/a Pacific Telemanagement Services and Repeater Communications Group are the landlords, in a form satisfactory to Buyer; (e) good standing certificates (or their equivalents) from the Secretary of State of the state of organization of Parent and Company; (f) copies of all books, records, agreements, documents and files in the possession or within the control of Parent and Company relating to the Business or the Assets; (h) written evidence of release of all Encumbrances on the Assets, each in a form reasonably satisfactory to Buyer; (i) the Backhaul Services Agreement, executed by Parent; (j) a termination agreement in a form satisfactory to Buyer terminating the Services Agreement (the “ Termination Agreement ”), executed by Parent and Parent’s wholly owned subsidiary Hetnets Tower Corporation (“
